       Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

THANH MAI,                                     )
                                               )
               Plaintiff,                      )
v.                                             )       Case No. 6:20-cv-1130-JWL-TJJ
                                               )
CSAA FIRE & CASUALTY                           )
INSURANCE COMPANY,                             )
                                               )
               Defendant.                      )

                               MEMORANDUM AND ORDER

       This diversity action arises out of an automobile accident with an uninsured motorist in

Wichita, Kansas, on March 30, 2019. Plaintiff Thanh Mai seeks uninsured motorist insurance

coverage from Defendant CSAA Fire & Casualty Insurance Company, doing business as AAA

Insurance. The matter is before the Court on Plaintiff’s Motion to Compel Discovery (ECF No.

16).

       Plaintiff asks the Court to compel Defendant to produce discovery related to one

interrogatory and six requests for production. Plaintiff also asks the Court to rule on the

propriety of Defendant’s response to Plaintiff’s first request for admission. The Court finds the

parties have conferred in attempts to resolve the issues in dispute without court action, as

required by Fed. R. Civ. P. 37(a)(1) and D. Kan. Rule 37.2.

       The Court held a telephone status conference on November 6, 2020, with Corey Sucher

appearing on behalf of Plaintiff and John Gibson appearing for Defendant. At that time, the

Court ruled on most of Plaintiff’s requests. The rationale for those rulings is further explained

below. The Court left open a limited privilege issue and has reviewed documents in camera

relevant to that issue. Finally, the Court declined to issue a ruling on Plaintiff’s request for

expenses and attorney’s fees during the status conference. As set forth below, the Court now

rules on those matters left open, and grants Plaintiff’s motion in part and denies it in part.
         Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 2 of 12



I.        Legal Standards

          Defendant objected to the discovery Plaintiff seeks on two grounds: the discovery (1)

lacks relevance and proportionality, and (2) is protected by the work-product doctrine. The

Court first examines the legal standards governing these objections, and then applies them to the

facts of this case.

          A.     Scope of Discovery

          Federal Rule of Civil Procedure 26(b)(1) sets out the general scope of discovery. As

amended in 2015, it provides as follows:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party’s claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties’ relative
                 access to relevant information, the parties’ resources, the
                 importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its
                 likely benefit. Information within this scope of discovery need not
                 be admissible in evidence to be discoverable.1

          Considerations of both relevance and proportionality now govern the scope of discovery.2

Relevance is still to be “construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on” any party’s claim or defense.3

Information still “need not be admissible in evidence to be discoverable.”4 The amendment

deleted the “reasonably calculated to lead to the discovery of admissible evidence” phrase,

however, because it was often misused to define the scope of discovery and had the potential to

“swallow any other limitation.”5




1
     Fed. R. Civ. P. 26(b)(1).
2
     See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment.
3
     Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).
4
     Fed. R. Civ. P. 26(b)(1).
5
     See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment.

                                                   2
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 3 of 12



       The consideration of proportionality is not new, as it has been part of the federal rules

since 1983.6 Moving the proportionality provisions to Rule 26 does not place on the party

seeking discovery the burden of addressing all proportionality considerations. If a discovery

dispute arises that requires court intervention, the parties’ responsibilities remain the same as

under the pre-amendment Rule.7 Specifically, when the requested discovery appears relevant,

the resisting party bears the burden to show that the at-issue discovery (1) falls outside Fed. R.

Civ. P. 26(b)(1)’s definition of the scope of relevancy, or (2) has such marginal relevancy that

potential harm resulting from discovery would outweigh the Rule’s presumption of broad

disclosure.8 And when the discovery request’s relevancy is not readily apparent on its face, the

requesting party bears the burden to show relevancy.9 Relevancy is generally determined on a

case-by-case basis.10

       “A party asserting an unduly burdensome objection to a discovery request has ‘the

burden to show facts justifying [its] objection by demonstrating that the time or expense involved

in responding to requested discovery is unduly burdensome.’”11 The objecting party must also

show “the burden or expense is unreasonable in light of the benefits to be secured from the

discovery.”12 Objections that discovery is unduly burdensome “must contain a factual basis for

the claim, and the objecting party must usually provide ‘an affidavit or other evidentiary proof of

the time or expense involved in responding to the discovery request.’”13



6
   Id.
7
   Id.
8
   Gen. Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003).
9
   McBride v. Medicalodges, Inc., 250 F.R.D 581, 586 (D. Kan. 2008).
10
    Brecek & Young Advisors, Inc. v. Lloyds of London Syndicate, No. 09-cv-2516-JAR, 2011
WL 765882, at *3 (D. Kan. Feb. 25, 2011).
11
    Stonebarger v. Union Pac. RR Co., No. 13-2137-JAR-TJJ, 2015 WL 64980, at *5 (D. Kan.
Jan. 5, 2015) (quoting Shoemake v. McCormick, Summers & Talarico II, LLC, No. 10-2514-
RDR, 2011 WL 5553652, at *3 (D. Kan. Nov. 15, 2011)).
12
    Id.
13
    Id.
                                                3
       Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 4 of 12



        B.      Work-Product Doctrine

        The work-product doctrine is codified in Fed. R. Civ. P. 26(b)(3)(A):

        Ordinarily, a party may not discover documents and tangible things that are
        prepared in anticipation of litigation or for trial by or for another party or its
        representative (including the other party’s attorney, consultant, surety, indemnitor,
        insurer, or agent). But, subject to Rule 26(b)(4), those materials may be
        discovered if:

        (i) they are otherwise discoverable under Rule 26(b)(1); and

        (ii) the party shows that it has substantial need for the materials to prepare its case
        and cannot, without undue hardship, obtain their substantial equivalent by other
        means.14

If the court orders discovery of any work-product documents, “it must protect against disclosure

of the mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representative concerning the litigation.”15

        A party seeking work-product protection must show “(1) the materials sought to be

protected are documents or tangible things; (2) they were prepared in anticipation of litigation or

for trial; and (3) they were prepared by or for a party or a representative of that party.”16 A mere

possibility of litigation is not sufficient; “there must be a real and substantial probability that

litigation will occur at the time the documents were created.”17

        The Court evaluates two components when it determines whether documents are

prepared “in anticipation of litigation.”18 The first is causation; the document must have been

created because litigation was anticipated (i.e., to prepare for litigation or for trial). The second

is a reasonableness limit on a party’s anticipation of litigation; the threat must be “real” and



14
   Fed. R. Civ. P. 26(b)(3)(A).
15
   Fed. R. Civ. P. 26(b)(3)(B).
16
   Buehler v. Family Dollar, Inc., No. 17-1241-JTM-GEB, 2018 WL 296016, at *2 (D. Kan. Jan.
4, 2018) (internal quotation marks and citation omitted).
17
   Id.
18
   Kannaday v. Ball, 292 F.R.D. 640, 648–49 (D. Kan. 2013).

                                                   4
       Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 5 of 12



“imminent.”19 Also significant is purpose. Courts look “to the primary motivating purpose

behind the creation of the document to determine whether it constitutes work product. Materials

assembled in the ordinary course of business or for other non-litigation purposes are not

protected by the work-product doctrine.”20

II.     Analysis

        With the legal standards in mind, the Court considers the discovery at issue.

        A.      Privilege Log

        First, the Court addresses the sufficiency of Defendant’s privilege log. In response to all

of Plaintiff’s requests (other than the one relating to Request for Admission 1), Defendant

offered a privilege log as an exhibit to its response brief. The log was intended to notify the

Court and Plaintiff why documents in Defendant’s claims file are protected by the work-product

doctrine.21 But the party asserting the privilege must make a “clear showing” that the objection

applies by “describe[ing] in detail” the information sought to be protected and providing “precise

reasons” for the objection to hold.22 It is well settled in this District that an inadequate privilege

log may result in waiver of the privilege.23 The burden is typically satisfied through the

inclusion of a privilege log with sufficient information.24 Of the several requirements of a

privilege log, the most relevant for this case include: a description of the document (e.g. email,

letter, transcript, etc.); the identity of the sender and recipient; sufficient description of the


19
   Id.
20
   Id. at 649.
21
   In the status conference, Defendant clarified that it only intended to assert work-product
privilege, not the attorney-client privilege.
22
   Williams v. Sprint/United Mgmt. Co., 245 F.R.D. 660, 667 (D. Kan. 2007) (citing Ali v.
Douglas Cable Comm., Ltd., 890 F. Supp. 993, 994 (D. Kan. 1995); McCoo v. Denny’s, Inc., 192
F.R.D. 675, 680 (D. Kan. 2000)).
23
   In re Universal Serv. Fund Tel. Billing Practices Litig., 232 F.R.D. 669, 671 (D. Kan. 2005)
(citing Employer’s Reinsurance Corp. v. Clarendon Nat’l Ins. Co., 213 F.R.D. 422, 428 (D. Kan.
2003)).
24
   Kannaday, 292 F.R.D. at 645.

                                                    5
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 6 of 12



subject matter of the communication; and any other pertinent information necessary to establish

the elements of each asserted privilege.25

       As the Court ruled during the status conference, the privilege log in this case is

inadequate. It does not indicate who received the documents, it does not break out the

individual documents (instead, grouping them), and it does not indicate if any of the drafters or

recipients is an attorney. But these failures do not automatically result in waiver of the

privilege.26 “Waiver is a harsh sanction, reserved only in cases of unjustified delay.”27

       The Court therefore asked defense counsel questions during the status conference, to drill

down on exactly what was included in the privilege log. After that discussion, the Court

determined that much of the claims file should be produced to Plaintiff, but that the Court will

examine one group of documents identified on the privilege log to determine whether those

documents may be entitled to protection under the work-product doctrine. The Court will

explain those rulings in more detail below.

       B.      Interrogatory No. 5 and Request for Production Nos. 3, 4, and 28

       The Court does not recount in detail most of the discovery requests addressed in this

Memorandum and Order. The parties agreed during the status conference that the requests can

be grouped into two general categories: (1) requests relating to Plaintiff’s statement taken by

Defendant in early April 2019 and (2) the entire pre-suit claims file (which also includes

Plaintiff’s statement). The Court therefore addresses the discovery requests grouped in these



25
   Id.
26
   Queen’s Univ. v. Kinedyne Corp., 161 F.R.D. 443, 447 (D. Kan. 1995).
27
   White v. Graceland Coll. For Prof’l Dev. & Lifelong Learning, Inc., 586 F. Supp. 2d 1250,
1266 (D. Kan. 2008) (no waiver when delay in submitting privilege log not excessive or
unreasonable). Defendant’s privilege log was not submitted until Defendant filed its response to
the instant motion to compel. It was not timely submitted. But, the Court bases its findings
here upon the adequacy/inadequacy of the privilege log rather than the untimeliness of its
submission.

                                                 6
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 7 of 12



general terms.

       Plaintiff’s first 4 discovery requests relate to Plaintiff’s own statement that Defendant

took by telephone on April 1 or 2, 2019.28 Defendant initially objected to producing the

statement under the Kansas statute addressing work product (K.S.A. § 60-226(b)(4)), but agreed

in its response brief and during the status conference that Federal Rule of Civil Procedure

26(b)(3) governs instead.

       As noted above, Defendant bears the burden to show that Plaintiff’s statement was taken

and recorded “in anticipation of litigation.” But the only support Defendant has offered is the

affidavit of Jim Ives, who is a claim and litigation management representative employed by

Defendant. Mr. Ives stated in his affidavit, “Litigation was anticipated in this matter from the

earliest interactions with Plaintiff and later Plaintiff’s attorney.”29 But this conclusory,

unsupported statement is nothing more than a blanket claim, which is insufficient to show that a

document constitutes work product.30 The Court finds the statement of Mr. Ives neither

compelling nor helpful. He also stated that “[t]he Claims File contains mental impressions,

conclusions or opinions of the representatives of Defendant concerning the anticipated

litigation.”31 But the affidavit is not precise or clear about which documents of those

“contained” in the claims file concern the anticipated litigation.

       To the contrary, the facts do not support a finding that the claims file, in its totality, was

prepared in anticipation of litigation. More specifically, with respect to Plaintiff’s telephone


28
   Defendant’s response to Plaintiff’s Interrogatory 5 refers to the statement as being taken on
April 2, 2019. Defendant’s privilege log, on the other hand, lists the date as April 1, 2019. For
purposes of this Memorandum and Order, the date is immaterial; the statement was taken within
a few days after the accident.
29
   ECF No. 21-2, at 1.
30
   Doe v. USD 237, No. 16-2801-JWL, 2019 WL 2612941, at *2–3 (D. Kan. June 26, 2019);
McCormick v. City of Lawrence, Kan., No. 02-2135-JWL, 2005 WL 1606595, at *6 (D. Kan.
July 8, 2005).
31
   ECF No. 21-2, at 1–2.

                                                  7
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 8 of 12



statement, the Court finds that it was not taken in anticipation of litigation. Plaintiff’s statement

was taken only a few days after the accident. At that time, there was no indication of an

attorney being involved. There is no allegation that Plaintiff had already threatened litigation,

or any other fact that would suggest there was a “real” or “imminent” threat of litigation.32 And

Plaintiff did not file his complaint until more than a year after he gave his statement.

       The Court determines that Plaintiff’s statement was taken in the ordinary course of

business.33 There was a car accident involving one of Defendant’s insureds. Every incident

involving an insurance claim does not inevitably lead to litigation, and there is no indication of

impending litigation other that Mr. Ives’ unsupported, blanket statement that litigation was

anticipated from the beginning. The statement taken in early April 2019 is therefore not entitled

to work-product protection, and the Court has ordered Defendant to produce it to Plaintiff on or

before November 13, 2020.

       C.      Request for Production Nos. 2, 12, and 13

       As for the other three requests for production at issue in this motion (all phrased

differently, but ultimately relating to the entire pre-suit claims file), Defendant raised both a

relevancy/proportionality objection, as well a work-product objection.

       First: relevance and proportionality. Although Defendant initially challenged the

discovery based on relevance, Defendant agreed at the status conference that the information in

the pre-suit claims file was relevant. It seems now that Defendant’s argument has shifted to a

version of a proportionality argument: Defendant contends that Plaintiff can obtain the

information by other means.34


32
   Kannaday, 292 F.R.D. at 648–49.
33
   Burton v. R.J. Reynolds Tobacco Co., 177 F.R.D. 491, 498 (D. Kan. 1997) (“[E]ven if there is
a general prospect of litigation, a document is not protected by work-product immunity if the
document was prepared merely in the regular course of business.”).
34
   In its response, Defendant made this argument within its discussion of the work-product

                                                  8
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 9 of 12



       Defendant fails to meet its burden. The pre-suit claims file is relevant on its face. This

means that Defendant must show that it would be overly burdensome to produce. Defendant

has not done that. During the status conference, the Court asked Defendant how voluminous the

file was. Defense counsel was uncertain, but estimated 50-100 pages. And although Defendant

argues that Plaintiff could obtain the information contained in the claims file by other means,

Defendant’s logic is unpersuasive and unfairly shifts the burden to Plaintiff when the claims file

has been deemed relevant on its face. The Court determines that the content of the pre-suit

claims file is both relevant and proportional.

       Second: work-product doctrine. This District has held—citing Kansas law—that the

initial investigation an insurance company makes is made in the ordinary course of business.35

In its response brief, Defendant argued that federal cases have held the opposite. But the cases

Defendant cites are not persuasive. The first is a case out of the District of Nebraska, which is

not binding on this Court.36 And the second one, Blair v. United States, presented a

distinguishable situation.37 In Blair, the parties agreed that the matters were work product; that

issue was not in dispute.

       As the Court ruled in the status conference and in this Memorandum and Order, supra,

Defendant’s privilege log is insufficient. But it does provide enough information for the Court



doctrine—which is really the more appropriate use of the argument. ECF No. 21, at 2. But use
of the “Plaintiff can access the documents through other means” argument in the work-product
context requires an assumption or finding that the documents actually constitute work product.
Perhaps sensing that the Court was not inclined to accept Defendant’s argument that the entire
pre-suit claims file was work product, Defendant shifted its argument slightly in the status
conference and used it when discussing relevance/proportionality (which Defendant had not
addressed at all in its response). The Court therefore considers Defendant’s argument as it
applies to the relevance/proportionality determination.
35
   Travelers Home & Marine Ins. Co. v. HTP, Inc., No. 15-1371-EFM-GEB, 2017 WL 5970847,
at *6 (D. Kan. Dec. 1, 2017) (citing Kannaday, 292 F.R.D. at 649 (citing Henry Enters., Inc. v.
Smith, 592 P.2d 915 (Kan. 1979)).
36
   Almaguer v. Chicago, R.I. & P.R. Co., 55 F.R.D. 147, 149 (D. Neb. 1972).
37
   No. 87-4140, 1990 WL 171058 (D. Kan. Oct. 3, 1990).
                                                 9
      Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 10 of 12



to determine that all of the categories of records in the log except the last one were not prepared

in anticipation of litigation. Defendant prepared these records in the ordinary course of

business. They were prepared from within days of the accident, up to about six months post-

accident. The descriptions of the documents suggest that they are the types of records prepared

as a matter of course during a customary insurance investigation of an accident. Defendant has

not identified any of the authors as attorneys or otherwise indicated that any particular record

was prepared at the direction of counsel or in anticipation of the case proceeding to litigation.

       The final line in the log, however, is more ambiguous. It references notes regarding

contact from Plaintiff’s attorney, negotiations, and settlement offers. While again, the Court

cannot discern from the privilege log to whom the notes were directed or at whose direction they

were entered, the Court believes that the documents listed in that row, prepared from October 10,

2019 through May 6, 2020—shortly before this case was filed on May 20, 2020—could qualify

as work product.

       The Court asked Defendant to submit records identified in that line for in camera review.

The Court has now completed that review. The Court determines that there is a distinct change

in the nature of the documentation provided in the file beginning after 2:00 pm on March 27,

2020. Those entries begin on page 5.38 Before that time (up to the entry labeled 3/27/2020 at

1:11 pm, on page 6), the Court determines that Defendant’s employees made notations in the

ordinary course of business. After that time, the nature and content of the entries suggest that

they were made in anticipation of litigation. Defendant is therefore ordered to provide pages 6-

8 to Plaintiff on or before November 19, 2020 at 12:00 pm. Pages 1-5, however, are protected

by the work-product doctrine.




38
   The entries are presented reverse-sequentially, beginning with the most recent on page 1 and
the oldest on page 8.
                                                10
        Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 11 of 12



         D.      Request for Admission No. 1

         Plaintiff’s Request for Admission No. 1 asks, “Please admit or deny that the Plaintiff’s

uninsured motorist policy (policy number KSSS – 210452967) is a policy given to insure

property in Kansas against loss by fire, tornado, lightning, or hail.”39 Defendant denied the

request and referred Plaintiff to “the Declaration page of the relevant insurance policy produced

in response to requests for production of documents.”40 Plaintiff argues that the denial does not

fairly respond to the request because, while the Declaration page says that there is

comprehensive coverage, Plaintiff cannot verify whether that coverage includes loss by fire,

tornado, lightning, or hail. Plaintiff therefore asks the Court to deem the request admitted.

         Federal Rule of Civil Procedure 36(a) governs requests for admission. It requires that

“[a] denial must fairly respond to the substance of the matter.”41 And if the Court finds that an

answer does not comply with the rule, “the [C]ourt may order either that the matter is admitted or

that an amended answer be served.”42

         After discussing this matter with the parties at the status conference and learning that

Defendant has not produced the insurance policy at issue, the Court determined that Defendant’s

denial was not responsive to Plaintiff’s request for admission. The Court therefore ordered

Defendant to amend its answer to be responsive to Plaintiff’s request on or before November 13,

2020. If necessary to fully answer the question, Defendant should attach the full policy instead

of only the declaration page.

         E.      Request for Fees and Expenses

         Plaintiff also requests the Court order Defendant to pay the attorney’s fees associated

with this motion and impose additional sanctions on Defendant for its deficient discovery


39
     ECF No. 16, at 15.
40
     Id.
41
     Fed. R. Civ. P. 36(a)(4).
42
     Id. 36(a)(6).
                                                  11
        Case 6:20-cv-01130-JWL-TJJ Document 27 Filed 11/16/20 Page 12 of 12



responses and conduct. Fed. R. Civ. P. 37(a)(5)(C) provides that when a motion to compel is

granted in part and denied in part, “the court may . . . after giving an opportunity to be heard,

apportion the reasonable expenses for the motion.” Whether to impose sanctions lies within the

court’s discretion.43 The Court “must consider on a case-by-case basis whether the party’s

failure was substantially justified or whether other circumstances make the imposition of

sanctions inappropriate.”44 Although some of Defendant’s discovery responses have delayed

the discovery process, the Court finds that Defendant acted in good faith and that an award of

sanctions would be unjust.

         IT IS THEREFORE ORDERED THAT Plaintiff’s Motion to Compel Discovery (ECF

No. 16) is DENIED in part and GRANTED in part. In addition to the production of

documents and amendment ordered in the November 6 status conference, Defendant must also

produce pages 6-8 of the claims file to Plaintiff on or before November 19, 2020 at 12:00 pm.

         IT IS SO ORDERED.

         Dated this 16th day of November, 2020, at Kansas City, Kansas.



                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




43
     Moss v. Blue Cross & Blue Shield of Kan., Inc., 241 F.R.D. 683, 699 (D. Kan. 2007).
44
     Starlight Int’l, Inc. v. Herlihy, 186 F.R.D. 626, 646 (D. Kan. 1999).
                                                    12
